Citation Nr: 1743028	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-01 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Stephen M. Vaughn


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1967 to February 1970.  
This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for PTSD, with an evaluation of 10 percent, effective December 7, 2010; and denied entitlement to service connection for ataxia and abnormally high TSH and gamma GT.

The issue of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in the June 13, 2014 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's service-connected PTSD was manifested by occupational and social impairment, with deficiencies in most areas.

2.  Throughout the appellate period, the Veteran's PTSD has not been productive of total occupational and total social impairment.


CONCLUSION OF LAW

Throughout the appellate period, the criteria for a 70 percent initial evaluation for PTSD have been met.  38 U.S.C.A.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Relevant Law

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); see also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).


II.  Factual Background

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran is currently assigned a 30 percent rating from December 7, 2009 for his service-connected PTSD.  He contends that a higher rating is warranted.

The Veteran filed for entitlement to service connection for PTSD, ataxia, and abnormally high TSH and gamma GT secondary to Agent Orange exposure in December 2009.

A VA treatment note shows a positive PTSD screen in June 2009.  The Veteran appeared for a VA PTSD examination in June 2010.  The Veteran reported that he was triggered by odors of anything burning, stating, "When I smell that, it's like I'm completely back in Vietnam."  The Veteran described an incident where a sergeant was hit by enemy fire.  The Veteran reported that the Sergeant was burned up and only a portion of his knee was salvageable.  

The Veteran reported that he had disturbing repetitive dreams about three times per week, which typically awakens him.  He further reported frequent intrusive memories and thoughts about various fire fights that he was involved in, stating that he would "try hard to think about something else" when the thoughts would arise.  The Veteran stated that he typically avoided being in large groups of people and was very careful about checking his locks at home.

This Veteran reported that he had been married four times, though he was currently unmarried.  He reported having seven children from two of his marriages and has good relationships with them.  The Veteran is currently living with a friend in a RV on her property.

The examiner noted that the Veteran was oriented to person, place, time, and situation.  There were no indications of cognitive impairment or of a thought disorder.  The Veteran's long-term and short-term memory was intact.  There were no indications of hallucinations or delusions.  His rate and flow of speech, as well as his general behavior, was within normal limits.  The Veteran denied having any panic attacks.  

The examiner noted that the Veteran's symptoms were not in remission, and were unlikely to change.  The frequency, severity, and duration of his symptoms were noted to be in the mild to moderate range.  The examiner reported that the Veteran was capable of meeting the demands of everyday living and was not currently in any kind of mental health treatment.  The examiner did note that the Veteran had a history of drug and alcohol abuse, though the Veteran reported that no longer drinks more than a couple of beers a day and had been free of drugs for 25 years.  The Veteran reported that he sometimes might have thoughts of suicide, but there was no chance of his acting on those thoughts.  He denied homicidal ideation.

The examiner diagnosed PTSD and opined that the Veteran's symptoms were directly related to his service in Vietnam. 

The Veteran's representative submitted a notice of disagreement with the July 2010 rating decision, which granted service connection for PTSD and assigned a rating of 10 percent, effective December 7, 2009.  The Veteran's representative contended that the Veteran had frequent panic attack and severely impaired cognitive ability when he experienced intrusive thoughts of firefights.  He also contended that the Veteran participated in obsessional rituals, such as checking the locks.  

The Veteran's representative stated that the Veteran could not maintain employment, avoided large groups of people, had disturbances in motivation and mood, and experienced extreme difficulty in establishing relationships, as demonstrated by the Veteran being married four times.

In the Veteran's January 2014 substantive appeal, the Veteran's representative requested an examination based on "the inadequacy of the exam" conducted in June 2010 and the fact that the Veteran's symptoms had increased in severity.  He contended that the Veteran had reported suicidal ideations, daily anxiety attacks, isolation, obsessional rituals, short-term memory loss, impaired focus and concentration, lack of motivation, difficulty establishing social and work relationships, constantly being "on guard," and carrying a weapon for protection to the examiner, but it was not mentioned in the report or rating decision. 

The Veteran underwent a review VA PTSD examination in March 2016.  The Veteran denied having any close friendships, and stated that he did not keep in contact with friends via social media or email.  He reported that his social contact was primarily limited to his significant other and family.  The Veteran reported that active sleeping, physical and mental abuse caused his marriages to end.  He reported getting along with his current partner, though he did report verbal aggression.  However, he denied concerns about domestic violence or physical aggression in the relationship, as he is physically disabled and has a hard time getting around.  

The Veteran reported that four of his seven children reside in Tucson.  He stated that he has some contact with them and his grandchildren, but indicated he cannot have more than one person visiting in his RV longer than ten minutes before he has difficulty coping.  He reported having strained relationships with his children, as he did not want them to be around or see him.

The examiner reported that rapport was easily established with the Veteran.  He made good eye contact and interacted with spontaneous speech.  The Veteran's response latencies were normal and communication was adequate. 

The Veteran's appearance, behavior, psychomotor skills, eye contact, and speech were reported to be normal.  The Veteran's mood was noted as depressed with congruent affect.  His thought processes were normal, logical, and goal oriented.  His thought content was unremarkable.  The examiner noted no evidence of delusions, hallucinations, or obsessions.  The Veteran denied auditory or visual hallucinations, as well as suicidal and homicidal ideations. 

The Veteran reported that he enjoyed solitude and goes through depression daily.  He reported symptoms of negativity, hopelessness, a desire to withdraw socially, increased anger, persistent guilt, passive morbid ideation, intrusive thoughts and nightmares, minimal avoidance, persistent guilt, diminished interest in activities, feelings of detachment, and anhedonia.  He denied symptoms associated with anxiety, panic, phobias, obsessions/compulsions, eating disorders, mania, hypomania, or symptoms associated with a thought disorder.  

The Veteran described irritability and anger, mild hypervigilance, insomnia, and mild problems with concentration.  The Veteran reported having a "low tolerance" for "drama" and social stress.  He stated that he rarely participated in social activities and confined himself.  He rarely accompanied his partner to the store and did not go out to eat often.  He reported that he watched a lot of television and cannot remain focused when reading.   

The examiner noted that the Veteran was able to manage activities of daily living independently, which included driving occasionally.  The Veteran had also been able to maintain an eight-year relationship with his significant other.  He was capable of managing finances, though his partner paid his bills.  The examiner noted that the Veteran was also able to maintain full-time employment for over thirty years.  


III.  Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 70 percent evaluation, but no higher, for his service-connected PTSD throughout the appeal period.

Throughout the appellate period, the Veteran has demonstrated symptoms that have included suicidal ideations, isolation, impaired impulse control, obsessional rituals, short-term memory loss, impaired focus and concentration, lack of motivation, difficulty establishing and maintaining effective relationships, panic attacks, intrusive thoughts, social isolation, intrusive memories and thoughts, avoidance of large groups, diminished interest in activities, anxiety, hypervigilance, withdrawal, increased anger and verbal aggression, passive morbid ideation, and nightmares.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his PTSD has more nearly approximated the criteria for an initial 70 percent rating for the entire appeal period.

Although an increased rating of 70 percent is warranted, the evidence of record does not reflect symptoms that would meet the criteria for a 100 percent rating for any period of time during the pendency of the claim.  The Veteran has reported that he does have some contact with his children and grandchildren.  Additionally, the Veteran has been able to able to maintain a long-term relationship with his significant other.  Although the Veteran undoubtedly exhibits social impairment, these interactions preclude a finding of total social impairment.  Further, the Veteran has not shown any other symptoms of such severity to warrant a 100 percent rating such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation to time or place.  Rather, the Veteran's severe symptoms are most adequately contemplated by a 70 percent disability rating.
The Board recognizes that the medical evidence of record at the beginning of the appeal period suggests that the Veteran's symptomatology may have been more moderate than the symptomatology warranting a 70 percent disability rating.  However, the Board finds persuasive the Veteran's assertion that some of his more severe symptoms were not recorded.  In any view of the matter, the Board can identify no discrete periods where a lower rating would be warranted, thus, staged rating would be inappropriate.  See Fenderson, supra.   

In sum, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than a 70 percent disability rating throughout the appeal period.  

After considering the evidence of record, and applying the benefit of the doubt, the Board finds that the Veteran's symptoms most closely approximate the criteria for a 70 percent disability rating throughout the appeal period.  To that extent, the Veteran's claim for an increased rating is granted.  


ORDER

An initial 70 percent rating for PTSD-but no higher-is granted for the entire period on appeal, subject to the regulations governing the payment of monetary awards.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


